 Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 1 of 25




                     SECOND AMENDED EXHIBIT A

“(EXCERPTS FROM) ROOMS TO GO STORE AND OFFICE HANDBOOK, WITH

   SUMMARY OF DATES, EVENTS, PERSONS, AND RTG EMPLOYMENT

          HANDBOOK POLICIES AND PROCEDURES VIOLATED




                               Page 1 of 25
Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 2 of 25




                     (Excerpts From) Rooms To Go
                       Store and Office Handbook
1. No Discrimination, Harassment or Retaliation, pages 5-6
   Rooms To Go (RTG) is committed to maintaining a work environment that is free
   from unlawful discrimination, harassment and retaliation where associates
   at all levels of the Company are able to devote their full attention and best
   efforts to the job. Unlawful discrimination, harassment and retaliation,
   either intentional or unintentional, have no place in the work environment.
   Rooms To Go has a zero tolerance policy for, will not tolerate and considers
   unlawful, any form of discrimination, harassment or retaliation of or by any
   associate based on race, sex, religion, color, national origin, genetics, age,
   disability, or any other factor protected by law. Unlawful discrimination
   with respect to hiring, promotion, job assignments, training, compensation,
   benefits, discharge or any other term or condition of employment is
   absolutely prohibited. The term “unlawful harassment“ for all purposes
   includes, but is not limited to, offensive language, jokes, or other verbal,
   written, or physical conduct relating to an associate’s race, sex, religion,
   color, national origin, genetics, age, disability, or other factor protected by
   law which would make the reasonable person experiencing such
   harassment uncomfortable in the work environment or which could
   interfere with a person’s job performance. This policy will be posted on our
   website and publicized to all associates.

2. Racial, Religious, National Origin, Age or Disability Harassment, page 7
   Racial, religious, national origin, age or disability harassment deserve special
   mention as well and is expressly prohibited. Racial, religious, national origin, age
   or disability harassment includes any verbal, written, or physical act in which
   race, religion, national origin, age or disability is used or implied in a
   manner which would make a reasonable associate uncomfortable in the
   work environment or which would interfere with the associate's ability to
   perform the job. Examples of race, religious, national origin, age or
   disability harassment include jokes which include reference to race, religion,
   national origin, age or disability; the display or use of objects or pictures which
   adversely reflect on a person’s race, religion, national origin, age, or disability; or
   use of language which is offensive due to a person’s race, religion, national
   origin, age or disability.

3. Sexual Harassment, pages 6-7
   Sexual harassment is defined as: (a) Physical assault or physical conduct that is
   sexual in nature: (b) Unwelcome sexual advances or comments or requests for
   sex or sexual activities, regardless of whether they are accompanied by promises
   or threats; (c) Explicitly or implicitly making submission to sexual advances,
   comments, or requests a term or condition of employment; (d) Sexual displays
   or publications such as calendars, cartoons or graffiti; (e) Other verbal or
   physical conduct of a sexual nature which has the purpose or effect of




                                     Page 2 of 25
Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 3 of 25



   interfering with an individual’s work performance, or creating an
   intimidating, hostile, or offensive work environment and (f) Retaliation for
   complaints of harassment. Rooms To Go regards all such conduct to be a
   violation of this policy, regardless of whether submission to such conduct is
   made either explicitly or implicitly a term or condition of employment.

   Specific examples of sexual harassment include requesting sexual favors in
   exchange for advancement, sexual propositions, sexual innuendo, sexually
   suggestive comments from a sexually-oriented “kidding,” “teasing” or
   “practical jokes,” about gender-specific traits, foul or obscene language or
   gestures, displays of foul or obscene printed or visual material, and physical
   contact, such as patting, pinching, or brushing against another’s body; or
   reading or otherwise publicizing materials that are sexually suggestive or
   revealing.

4. How Rooms To Go Will Investigate Complaints, Page 9
   Rooms To Go will thoroughly and promptly investigate all claims of
   unlawful discrimination, harassment or retaliation pursuant to the Internal
   Complaint Procedure. The Company will meet with the complaining
   associate to discuss the results of the investigation and, where
   appropriate, review the proposed resolution of the matter. If an investigation
   confirms that unlawful discrimination, harassment or retaliation has occurred, the
   Company will take corrective action, including such discipline up to and
   including immediate termination of employment, as is appropriate. Claims of
   assault or the threat of assault, if proven, will result in dismissal.

5. Testing of Associates, pages 12-15
   Reasonable Suspicion: If there is a reasonable suspicion to believe that an
   associate is using or has used illegal drugs or…

   An associate reporting for work visibly impaired is unable to properly
   perform required duties and will not be allowed to work. If, in the opinion of
   the supervisor, the associate is considered impaired, the associate should be
   tested for the presence of drugs and alcohol under reasonable suspicion. The
   associate should be tested on site (depending on state standards regarding on-
   site testing) or transportation should be provided for the impaired associate to an
   authorized collection site if necessary. An impaired associate should never be
   allowed to drive. Associates who refuse substance testing within the required
   period of time under any circumstances will be terminated…

   REPORTING MEDICATIONS

   In order to assure that associates can perform their job safely, associates using
   prescription drugs according to a physician's instructions or using over the
   counter drugs for medical purposes who believe that their use of such drugs
   could adversely affect their ability to safely operate a vehicle or machinery




                                   Page 3 of 25
Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 4 of 25



   or otherwise perform their job safely, must notify their supervisor, manager or
   occupational health nurse immediately upon reporting to work. Failure to do so
   may be considered a violation of this policy. The associate is not required to
   disclose the name of the medication being used but the company may require
   the associate to obtain a Transitional Duty Form or statement from a
   physician that the drug will not adversely affect the associate’s ability to
   perform the job safely…

6. Attendance, page 25
   Regular attendance and punctuality is expected of all associates at all levels of
   employment. However, there are times when absence or tardiness is
   unavoidable. Should such circumstances arise, associates must notify their
   supervisor a minimum of 30 minutes prior to the beginning of their scheduled
   start time. Failure to notify your supervisor will result in disciplinary action.
   Absence without notifying your supervisor for one (1) work day may be
   considered job abandonment and may result in disciplinary action up to and
   including dismissal. Absences without notifying your supervisor for three (3)
   consecutive scheduled work days will be considered job abandonment and the
   Company will accept this as the associate’s voluntary resignation of their
   employment with RTG. Excessive absenteeism and or tardiness will result in
   disciplinary action up to and including dismissal.

7. Rules and Regulations, page 25
   In order to maintain efficient and harmonious operations, every organization must
   establish rules and regulations. Discipline for violation of these rules depends
   upon the degree of the infraction that occurs. It is the responsibility of each
   associate to maintain correct standards of conduct. Dismissal is normally the
   result of misconduct, refusal to obey instructions, negligence, rudeness to a
   customer, or excessive absenteeism or tardiness.

8. Disciplinary Procedure, pages 25-27
   The future prosperity of our Company and associates depends, to a great extent,
   on our ability to achieve a large measure of cooperation and discipline.
   Unfortunately, there are times when it becomes necessary to warn an associate
   that certain actions or behaviors are not in keeping with Rooms To Go policies
   and procedures. Should this be the case, your supervisor or other member of the
   management team may, upon first violation, verbally warn you not to repeat the
   infraction. Upon the second violation, a written warning may be issued. If the
   same offense occurs a third time, depending on the severity of the infraction, the
   associate may be subject to disciplinary action up to and including suspension or
   termination. Of course, there may be a situation that warrants immediate
   dismissal whereby the foregoing progressive disciplinary procedure would not be
   followed.




                                   Page 4 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 5 of 25



      EXAMPLES OF COMMON INFRACTIONS:

      1.   Tardiness
      2.   Absenteeism
      3.   Improper Attire/Uniform
      4.   Negative attitude toward customers or co-workers
      5.   Smoking in unauthorized areas
      6.   Poor personal hygiene
      7.   Electronic communication/equipment violations

   9. Gross Misconduct, pages 26-27
      Gross misconduct includes offenses that warrant immediate termination listed
      below are examples of such offenses, however, this list is not exhaustive, nor
      does it imply that the company will not take action in accordance with its rights or
      duties under criminal law.

      1 . Dishonesty: Theft of money or property from the Company or coworkers.

      2. Fighting or willful acts resulting in injury to others. This includes on the
      job, on Company premises or on Company business. Under no
      circumstances will arguing or fighting with a customer be allowed. Likewise,
      harassment of any staff for any reason is not tolerated.

      3. Use, possession, or being under the influence of drugs or alcohol on Company
      property or during scheduled work hours.

      4. Intentional misuse or destruction of company property or equipment.

      5.. Falsification of employment applications, time records, or any employment,
      sales, or work-related document.

      6. Insubordination.

      7. Unauthorized use of Company property. This includes but is not limited to RTG
      stationary, supplies, telephone, mail/postage machines, email, etc.

Further, in the event an associate engages in unlawful activity outside the company,
but such activity negatively affects the company, the associate will be terminated.
Similarly, associates suspected to have engaged in unlawful activity inside or
outside the company (which may negatively affect the Company) will be
suspended and may be terminated if the matter is not resolved in a reasonable
period of time. This includes associates arrested for such activity or associates
suspected of such activity arising out of an internal security investigation.

   10. Open Door Communication, pages 31-32
   It is Rooms To Go policy to provide open and accessible channels of




                                      Page 5 of 25
Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 6 of 25



communication between supervisors and associates. Expression of associate
suggestions, problems and complaints is a fundamental principle of sound employee
relations. We encourage our associates to talk to their supervisors on anything
that might arise concerning their work. Should there be a small problem or
concern individually with another associate or manager, we think it only respectful
that you first make a positive attempt to approach the other person directly. Often
within a few minutes of airing your concerns and mutually discussing the situation,
you will have resolved the problem. If this does not solve the problem to your
satisfaction, then you are encouraged to follow the procedure set out below to air
your complaint without any fear of recrimination.

   1. Discuss the matter fully with your Department supervisor. Allow your
      supervisor time to get back to you with an answer period agreed on an
      acceptable time frame.

   2. If you do not receive a satisfactory answer at this level, let your supervisor
      know that you wish to precede to your department/store manager. The
      department/store manager will make a conscious effort to resolve the
      problem or correct the situation.

   3. If a satisfactory resolution still cannot be attained, you are Welcome to
      submit a written synopsis of your concern to the vice president or
      director of human resources who will conduct an investigation into your
      complaint or before your complaint to the appropriate area for
      investigation. A decision regarding the outcome of the investigation will be
      forwarded to you withing 45 days of the complaint.

If the above complaint procedure is not possible or you do not feel comfortable
discussing the problem with any of the above, your area Vice president or the
Vice President or Director of Human Resources are available for you to
address your concerns.

11. INTERNAL COMPLAINT PROCEDURE, Store and Office Personnel,
    pages 8-9, 36-37

   Rooms To Go cannot resolve matters that are not brought to its attention. Any
   associate, regardless of position, who has a complaint of or who witnesses
   unlawful discrimination, harassment or retaliation at work by anyone, including
   supervisors or managers, associates or even non-employees, has a
   responsibility to immediately bring the matter to the Company’s attention.
   Any associate experiencing or observing unlawful discrimination, harassment or
   retaliation is urged to submit an internal complaint in writing pursuant to the
   Internal Complaint Procedure. All internal complaints must be submitted to the
   Human Resources Department. Associates may also report unlawful
   discrimination harassment, and/or retaliation to the Ethics Line at 1-877-
   380-6709.




                                  Page 6 of 25
Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 7 of 25




  Complaints of discrimination, harassment or retaliation will be kept as
  confidential as possible. Information will be released only on a “need to know’
  basis. Retaliation against any associate for using the Internal Complaint
  Procedure or otherwise opposing unlawful discrimination or harassment is
  absolutely prohibited.

  Rooms To Go will thoroughly and promptly investigate all claims of
  unlawful discrimination, harassment or retaliation pursuant to the Internal
  Complaint Procedure. The Company will meet with the complaining associate to
  discuss the results of the investigation and, where appropriate, review the
  proposed resolution of the matter. If an investigation confirms that unlawful
  discrimination, harassment or retaliation has occurred, the Company will take
  corrective action, including such discipline up to and including immediate
  termination of employment, as is appropriate. Claims of assault of the threat of
  assault, if proven, will result in dismissal.

  If you feel that the Company has not met is obligations under the policy, you
  should contact the Vice President or Director of Human Resources….

  PURPOSE:
  Provide a process through which associates who feel they have been the
  subject of, or witness to, unlawful discriminations, harassment or
  retaliation can file internal complaints and seek resolution.

  FILING OF COMPLAINT:
  Any associate who feels they have been the subject of, or witness to, unlawful
  discrimination, harassment or retaliation may file an internal complaint.

  All complaints must be submitted in writing on an Internal Complaint Form to the
  Vice President or Director of Human Resources. Forms are available from
  Human Resources.
  In order to have a complaint investigated under this Procedure, associates must
  file a written complaint within one year of the event, about which the associate is
  complaining.

  If an associate verbally informs a supervisor/manager that they have been
  subject to unlawful discrimination, harassment or retaliation, the
  supervisor/manager will inform the associate of the Internal Complaint
  Procedure and request the associate to submit the complaint to Human
  Resources.

  Under no circumstances will any supervisory or management level
  associate attempt to discourage an associate from filing a written
  complaint under the Internal Complaint Procedure.




                                  Page 7 of 25
Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 8 of 25



   INVESTIGATION OF COMPLAINT:
   The Vice President or Director of Human Resources or a person assigned by the
   Vice President or Director will investigate all complaints filed under this
   Procedure.

   The Vice President or Director will not assign any person to investigate a
   complaint who is reasonably the subject of the complaint or a material
   witness to the events leading to the complaint.

   Absent unusual circumstances, the Vice President or Director will advise the
   associate filing the complaint of the findings of the investigation within a
   reasonable period, usually 45 days.

   If it determined that an associate has been the subject of unlawful discrimination,
   harassment or retaliation, appropriate remedies will be promptly taken.

12. Leave of Absence, Policy pages 47-58
    Purpose: The Company recognizes that there are times when an associate may
    need a leave of absence due to a serious illness or injury (whether or not work
    related) or for the birth or adoption of a child. The leave of absence policy is
    designed to address these needs and comply with the Family and Medical
    Leave Act (FMLA) and applicable state and or local laws.

   Summary of Policy: The Company will provide eligible associates up to a
   combined total of twelve (12) weeks of FMLA leave during a designated
   leave year for the following reasons:

   Personal Medical Leave: When an associate is unable to work due to
   his/her own serious health condition…

   ASSOCIATE’S RESPONSIBILITY

   The following is intended to inform associates of their responsibilities when
   requesting, maintaining, extending and/or returning from FMLA or non-FMLA
   leave of absence…

   …Verbal requests for leave may be used in case of an emergency and later
   followed up with the appropriate request for Leave Form…All forms are
   available from supervisors or from the Human Resources Department…

   Workers’ compensation shall run concurrently with the twelve (12) weeks of
   FMLA leave if the injury meets the “serious health condition” requirement under
   FMLA. Otherwise, workers’ compensation leave shall run concurrently with non-
   personal days while receiving pay from workers’ compensation…




                                   Page 8 of 25
Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 9 of 25



   Approved FMLA leave for reasons of personal or family illness may be
   taken if needed in a continuous block of time, intermittently or as a reduced
   leave schedule…

13. On The Job Injuries, pages 58-60
    If you are injured on the job, you must follow the prescribed procedures for
    treatment and reporting in order to be eligible for payment of medical bills
    and benefits under the workman's compensation law…

14. Transfers and Promotions, pages 4, 62-64

   …It is the policy of Rooms To Go (RTG) to select develop, and promote
   associates based on individual ability and job performance…to provide equal
   employment opportunities to all people in all aspects of the employer-employee
   relationship without discrimination based on race. Color, creed, sex (gender),
   religion, national origin or ancestry, genetics, marital status, age physical or
   mental disability, medical condition, sexual orientation, or veteran status. This
   policy affects decisions including, but not limited to, compensation, benefits,
   promotion, training and development, transfers and other privileges of
   employment. It is further the policy of RTG to comply with the letter and
   spirit of all applicable local, state and federal laws/statutes concerning
   equal employment opportunity. Unlawful discrimination is prohibited by
   Rooms To Go.

   Rooms To Go supports your desire for personal and professional
   development…Transfer and promotional selections are based upon the
   operational needs of the Company, your qualifications, and overall
   performance record…

   2. You must fully meet the job qualifications as outlined in the job
   description, and be capable of performing the essential functions of the
   position…

   The Company reserves the right to transfer associates based on
   operational necessity, so long as the transfer does not impose undue
   hardship upon the associate.

15. Resignations/Terminations, page 65
    …Associates involuntarily terminated, unless for gross misconduct, will be
    paid all vacation time earned as of the last day worked….




                                  Page 9 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 10 of 25




1. 10/9/17 Green/Sosa/Jones “ganged up” approaching me in a cabal on the sales floor
   and in front of numerous customers, and accused me of “lying, cheating, and taking
   Shannon’s customer”. Green yelled directly and repeatedly in my face, “You don’t
   have a God damned right to take her (Shannon) customer!” I tried to say to Green, “I
   greeted the customer at the door” but Green interrupted and spoke over me, yelling
   repeatedly, “You’re a God damned liar! I didn’t see you greet them so it didn’t
   happen!! It didn’t happen!” Later during the shift while on the sales floor and walking
   past Green/Sosa/Jones, they started grumbling and cursing again about the incident
   to each other while in my presence and to my detriment. After informing her of the
   incidents, Haun failed to take actions on Green/Sosa/Jones for multiple violations of
   store policies. (SEE EXHIBIT 1) [Policies: 1,2,4,7,8,9,10]

2. 3/1/18 Shannon “crashed” my sale and later admitted to Haun that she “did it on
   purpose” In spite of Shannon’s admission of guilt, Haun gave Shannon my
   commission and gave me write up. Two customers, Roy Natasha & Patrice [?],
   witnessed Shannon cursing at me when I asked why she [Shannon] did it and she
   replied, “Yeah, I did it on purpose because you didn’t have a God damned right to
   talk to my customer, Taffany!” After informing her of the incidents, Haun failed to
   take action on Shannon’s violations of store policies. (SEE EXHIBIT 2) [Policies:
   1,2,4,7,8,9,10]

3. 3/1/18 Later that evening, I approached Haun in her office for advice on what to do
   about the false accusations being made against me and for how to stop the cabal
   constructed by Green/Shannon/Sosa/Jones. Haun told me, “you’re doing a GREAT
   job [Taffany], keep it up, stay strong, they’re [Green/Shannon/Sosa/Jones] just
   jealous.” Haun offered no constructive help to alleviate the hostility against me.
   [Policies: 1,2,4,7,8,9,10]

4. 3/2/18 While on the sales floor and walking past Green/Jones, they started
   grumbling and cursing to each other while in my presence and to my detriment by
   saying, “Ahmed and Taffany are taking all the customers, and I’m [Green] tired of
   this shit..” After I informed her of the incident, Haun failed to take action on
   Green/Jones for violations of store policies. [Policies: 1,2,7,9]

5. 3/2/18-3/4/18 Sosa arrived late to work for three (3) consecutive, mandatory work
   days during the Warehouse Sale. All sales associates had been told in advance by
   Haun that no tardiness would be tolerated during this sale, but Haun failed to take
   appropriate disciplinary actions on Sosa for her repeated infractions. [Policies:
   1,2,6,7,8,9]

6. 3/18/18 I walked into a quiet break room only for it to erupt immediately and
   deliberately into being filled with shouting, “God Damn" cursing by Sosa and
   Shannon. I turned around and walked out, and the noise immediately stopped. After
   complaining to Haun, she failed to take action to remedy the situation. [Policies:
   1,2,7,9,10,]




                                      Page 10 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 11 of 25



7. 3/18/18 Ramirez approached me on the sales floor and began asking questions to
   discuss my faith and Christianity. Ramirez has told me that he does not believe in
   God and is an “atheist.”

8. 3/18/18 Sosa followed after me into the ladies’ room and upon entering she
   slammed the stall door, shaking my stall walls, and began yelling and cursing loudly,
   "Oh fuck, some fucker put a God damn track for Jehovah Witnesses in here! God
   damn those mother fuckers! I can’t believe they put this God damn shit in here!..."

   a) Shannon then entered the room and pretended to be an old lady with her
      voice crackling and saying, "Excuse me ma’am, would you like to talk to me
      about Jesus, our Lord and Savior?" She then stifled her laughter and as I
      exited the stall, Shannon quickly exited while laughing out loud. Sosa was still
      in the stall and I was terrified from being cornered alone with and targeted by
      the two female employees so I left the ladies room immediately and went
      straight to Haun. (This was the second incident of targeted harassment within
      the same day.)

   b) When I told Haun what happened and that I wanted to file a formal complaint for
      religious harassment she replied that it “happened in the ladies’ room and not the
      work area so I [Haun] don’t have any authority there…besides, it’s your [my]
      word against theirs” and “since it was two of them and only one of you, everyone
      knows they would both claim to have a different story of what happened than
      you.” Haun took no action on the incident. [Policies: 1,2,4,7,8,9,10,11]

9. 3/18/18 Shannon crashed my sale at front of store by directly approaching the
   customer I was talking with and interrupting with, “Hey there, how ya’ been?
   Whatcha’ looking for today?” (This was the third incident of harassment within the
   same day.) Although this example of crashing is a serious offense in the store
   handbook, Haun again chose to take no action. (SEE EXHIBIT 3) [Policies:
   1,2,7,8,9,10,]

10. 4/14/18 Without provocation, Jones began yelling at me on a crowded sales floor, “ I
    don’t know why you [me] think it’s okay to get a discount when Clyde [Cribbs]
    wouldn’t give me one!...You always get your way, Taffany and I’m sick of you
    cheating!” Jones thought it was unfair that Cribbs approved a rug discount for my
    customer [Wanda Jones], who witnessed the hostile, verbal attack on me.
    [Policies: 1,2,7,8,9,10]

      a) I did not engage verbally with Jones
      b) Haun took no action on my complaint of harassment

11. 5/19/18 Sosa tried to physically assault me in the employee breakroom. (SEE
    EXHIBIT 4) [Policies: 1,2,4,7,8,9,10,11]

      a) Cribbs called Sosa and me to meet with him in the breakroom to forge a truce




                                      Page 11 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 12 of 25



       b)   Sosa lunged at me over the table and was throwing her hand in my face
       c)   Cribbs was sitting between us, and told Sosa repeatedly to stop and get back
       d)   Sosa continued the assault, yelling at both Cribbs and me
       e)   Haun walked in and witnessed Sosa's assault
       f)   Haun yelled at Sosa “Stop Ana, or you’ll get yourself into trouble!"
       g)   Sosa argued with Haun, Sosa said it was not her fault
       h)   Haun calmed Sosa down
       i)   Haun took no action on my request for formal complaint of workplace violence

      I REQUESTED THAT MY COMPLAINT BE MADE OFFICAL AGAINST SOSA

            o MANAGEMENT FAILED TO MOVE COMPLAINT FORWARD

12. 5/23/18 Shannon claimed to Perkins that, “She [Taffany] stole my customer!" (SEE
    EXHIBIT 5) [Policies: 1,2,4,7,9,10,11]
       a) Without investigation, Perkins gave customer to Shannon
       b) Later that day Shannon told me, “You can’t do a God damned thing about it!”
       c) Haun took no action on my complaint

13. 8/26/18 Green told everyone in break room that I was in the “KKK” and, “She
    [Taffany] told me she’s in the God damn clan!” [Policies: 1,2,4,7,8,9,10,11]

       a) I told Haun I wanted to file a formal complaint and that not only was the
          accusation generally disgusting, but also I considered it an attack on my
          religious faith because Christianity doesn’t segregate people by color or any
          other manner, but Haun strongly discouraged me from making a formal
          complaint and said, “Taffy, just ignore whatever they say about you.”

       b) Haun took no action on racial or religious discrimination complaints

14. 9/3/18 At the morning sales meeting, I expressed support for Cribbs, who had just
    chastised part of the team for their insubordination the previous evening. Jones
    maliciously started yelling, repeatedly at me, "Mind your own business Taffy, it
    doesn't involve you! Why do you always have to stick your nose into everything! It
    doesn’t concern you; you weren’t there…it’s none of your business Taffy!” [Policies:
    1,2,7,8,9,10,11]

       a) Later that day, Cribbs approached me on the sales floor and said with much
          sincerity, “Taffany, on behalf of ALL the managers and employees at Rooms
          To Go, I want to extend our sincere apologies to you for what Gretchen Jones
          did and said at the meeting."
       b) I said it wasn’t his fault and that Gretchen should be apologizing, and Cribbs
          simply repeated, verbatim, what he had just said to me
       c) Cribbs is the only one in management who ever acknowledged an outcome of
          the inappropriate actions to by any of the four, Green/Shannon/Sosa/Jones




                                       Page 12 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 13 of 25



15. 10/2018 My customer informed Haun and me that “Sosa is telling all Hispanics to
    only ask for NATIVE Spanish speakers.” [Policies: 1,2,4,7,8,9,10,11]

      a) I speak some Spanish but am not “native”
      b) Sosa frequently tries to crash when I am with Spanish speaking customers by
         interrupting me and speaking fluent Spanish to my customers
      c) Haun refused to take action on Sosa for this racial discrimination complaint

16. 10/20/18 Assistant Manager, Sheffie, retaliated, harassed, and discriminated
    [Policies: 1,2,7,8,9,10,11]
       a) When asking Sheffie a question about the schedule, he shouted at me, ”mind
           your own business Taffany, you don’t need to be worried about other people,
           just mind your own business!”
       b) I walked away, Sheffie still shouting at me
       c) Perkins, Merchandiser, witnessed the incident and walked away as Sheffie
           continued yelling at me
       d) Perkins has previously warned me multiple times to be very careful about
           retaliation from the management team because “there is a lot of pressure on
           them to conform.”

17. 11/1/18 After being asked a question about her attendance, Shannon yelled at
    Hopkins, Office Staff, "You [Hopkins] need to stay out of my [Shannon’s] business
    and be focused--worried about Taffany's business! She’s the God damned one you
    need to be watching!" Haun took no action on my complaint of harassment.
    [Policies: 1,2,4,7,8,9,10,11]

18. 11/2/18 At the morning meeting, Diaz was watching the clock and at start of shift,
    Diaz chanted to Sheffie, "Shariq's [Ahmed] late…he needs to be written up! Come
    on, DO IT, do it, do it [Sheffie]!" [Policies: 1,2,4,7,8,9,10,11]

      a) When I brought up to Haun that this was not ‘minding his own business’,
         Haun refused to take action
      b) Sheffie is best friends with subordinate, Diaz and frequently sits on the sales
         floor and breakroom in deep discussions together, while at work

19. 11/2/18 Sheffie verbal and physical assault at store entry. [SEE EXHIBIT 6)
    [Policies: 1,2,4,7,8,9,10,11]

      a) Sheffie was upset and accusing me of not being at the store entry to take new
         customers, even though I was already helping another one. He yelled at me
         and demanded that I come over to him at the front door.

      b) I went to Sheffie and he began verbally berating me for alleged infringements
         and worked himself into a frenzy of physical animation that culminated with
         him shoving his palm in my face—and he wouldn’t remove it.




                                     Page 13 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 14 of 25



      c) My response was, “Whoa!…Greg!…Stop!…please!-remove-your-hand-from-
         my-face-right-now…This is totally unacceptable and WRONG!”

      d) I took two (2) steps back, and Sheffie stepped forward, again crowding me

      e) Sheffie was out-of-control of himself

      f) Sheffie continued his verbal tirade at me and shouted, “What is WRONG with
         you, Taffany?!? I think there’s something WRONG with you! Are you lost your
         MIND Taffany!? What is WRONG with you?!?”

      g) … “You WILL be written up Taffy…I will tell Rhonda to make SURE that you
         get written up tomorrow, Taffy, I will SEE to it you’re written up! COUNT on it!”

      h) Diaz had walked up behind Sheffie and attempted to divert his attention
         several times while he was ranting

      i) Diaz finally got Sheffie’s attention and coaxed him into walking backwards,
         away from me and tried to stifle Sheffie’s continued outburst

      j) I stammered over to the office and asked Hopkins for the phone number to
         call HR or whoever was the proper person to call for the disturbance

      k) Hopkins referred me to the Ethics Hotline

      l) I CALLED THE ETHICS HOTLINE AND REPORTED THE INCIDENT but I
         never received follow up or outcome from anyone

      m) 11/3/18 The next day and thereafter, Haun made no inquiry whatsoever, but
         just gave me a write up—just as Sheffie promised me would happen. I
         notated my disagreement on the write up

20. 11/8/18 Sheffie retaliated daily with hostility, indifference and avoidance [Policies:
    1,2,4,7,9,110,11]
    a. Sheffie refused to assist me when I ask for help on the floor
    b. Sheffie ignored my calls on the intercom
    c. Sheffie refused to look me in the eye
    d. Sheffie responded with curt and seething replies when I asked him questions
    e. Sheffie turned around and walked the other direction when seeing me approach

21. 11/11/18 Sosa PHYSICALLY ASSAULTED me when in opposing foot traffic to me.
    Sosa forcibly pushed into my upper body and shoulder, knocking me off balance and
    making me almost falling over [Policies: 1,2,4,7,8,9,10,11]
       a) When informed of the assault, Haun strongly discouraged me from making a
          formal complaint, and immediately said, “it could have been accidental”.
       b) Haun took no action on the workplace violence complaint




                                      Page 14 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 15 of 25




22. 11/19/18 (On or about) At the store entry and while awaiting new customers to greet,
    Green loudly shouted the gang call “Sawooop! Sawooop! Sawooop!” eight (8) feet
    away from, and while I greeted a group of black customers. [Policies:
    1,2,3,4,7,8,9,10,11]

       a) Haun took no action on racial discrimination, workplace violence, harassment

23. 11/24/18 A rare occasion where I was about 8 minutes late to work but notified Haun
    in advance. (SEE CONCEALED WRITE UP IN PERSONNEL FILE with my
    notation of disagreement) [Policies: 1,2,4,6,7,8,9,10,11]

       a)   I texted Haun that I was going to be 5-10 minutes late
       b)   Haun claimed she didn’t see text
       c)   Haun being hostile, curt, indifferent when I arrived
       d)   Haun claimed, “Everyone said you intended to not come in today, Taffany”
       e)   Haun later clarified that ‘everyone' really meant "Green only"
       f)   Green came to work at the wrong time, for wrong shift and Haun acted upon
            Green’s gossip without inquiring or acknowledging my prior notification
       g)   Haun gave my shift to Green and gave me a write up for being late, and then
            said I had to work double shift
       h)   Haun took no other action on my complaint, nor was there an investigation
       i)   No write ups to Green, or latecomers (Bart Dye & Desmond C.)-- only me
       j)   I notated my disagreement on write-up

24. 11/30/18 Sheffie continued to retaliate daily [Policies: 1,2,7,9,10,11]

       a) Sheffie was being passive aggressive to me by refusing to make eye contact,
          presenting a very somber if not angry expression, and refusing his assistance
       b) Sheffie was giving/helping increase bedding sales to Sosa since November
          so that Ahmed and I would not be the only ones in annual sales goal rewards

25. 11/30/18 Management continued to retaliate [Policies: 1,2,7,9,10,11]

       a) Increasingly unwilling to hear concerns or complaints
       b) Increasingly ostracized and treated like an outcast by management and
          Green/Shannon/Sosa/Jones

26. 12/21/18 WORK INJURY (SEE CONCEALED WRITTEN STATEMENT IN
    PERSONNEL OR WORK INJURY FILE) [Policies: 1,2,4,5,6,7,8,9,10,11]

       a)   Two customer witnesses (names are in statement)
       b)   Injured neck, back, wrist, and knees
       c)   Never informed about FMLA or work injury process
       d)   Multiple delays and failures to provide medical treatment
       e)   Extended and unnecessary pain and suffering




                                       Page 15 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 16 of 25




27. 12/22/18 Asked Haun about options to allow me to take time off [Policies:
    1,2,6,7,9,10,11,12,13]

       a) Haun repeatedly said I could only take Off if I had a PTO available
       b) Haun required I work all scheduled shifts, regardless of physical constraints
       c) Haun failed to advise me of FMLA option

28. 12/27/18 Amanda Nop called for Accident Report information
       a) Never advised or revealed FMLA option

29. *12/29/18 Emailed Nop about needing relief for severe pain (SEE EXHIBIT 7)
    [Policies: 1,2,4,6,7,9,10,11,12,13]

       a) Asked Nop about chiropractor for pain relief and she simply said it is, “Not
          covered under the plan”
       b) Nop failed to offer alternative or assistance
       c) Nop failed to inform or provide FMLA information
       d) Asked Haun repeatedly if any option to allow time off and each time Haun
          said, only if I had PTOs left
       e) Haun denied multiple and repeated requests to go home (No FMLA)

30. 1/1/19 Haun maintained I must work all scheduled shifts regardless of severe neck
    spasms and overall pain level [Policies: 1,2,4,6,7,9,10,11,12,13]

       a) Haun denied my request to go home due to extreme pain (No FMLA)

31. 1/2/19 Per Haun’s instruction, I texted Sheffie about my schedule but Sheffie ignored
    and refused to respond to my communication [Policies: 1,2]

32. 1/3/19 Concentra failed to record, schedule and delayed proper medical treatment
    since 12/21/18

       a)   Waited 2 weeks for 2nd appointment without any pain relief
       b)   Waited 2 ½ weeks for 1st physical therapy appointment
       c)   Waited 2 weeks for prescription for pain relief
       d)   Waited 4 months for targeted cervical injection

33. 1/6/18 Sheffie retaliated by changing the work schedule, making me work opposite
    of Ahmed’s shifts, knowing full well that Ahmed and I were good friends and were
    moral support for each other. He refused to allow Ahmed and I to work together.
    [Policies: 1,2,6,7,9,10,11]

34. 1/7/19 HR didn’t return calls--Haun gave me Sheri Schaber's number 770-904-5548

35. 1/15/19 Sheffie gossiping about Perkins. I didn’t partake. [Policies: 1,2,7,8,9,10,11]




                                       Page 16 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 17 of 25




36. 1/17/19 Severe neck spasms while at work [Policies: 1,2,4,6,7,9,10,11,12,13]

       a) Throat infection and severe pain overall
       b) Denied request to go home (No FMLA)

37. 1/18/19 Couldn’t complete PT tasks due to pain/exhaustion (SEE EXHIBIT 8)
    [Policies: 1,2,4,6,7,9,10,11,12,13]
       a) Difficult breathing: congestion, upper respiratory infection
       b) Injured and ill, was still required to work a full schedule (No FMLA)
       c) Texted Dash requesting help to get time off at work
       d) Dash said only can use PTOs if I have any left
       e) Dash told me there was NO other relief to be Off work
       f) Dash didn’t advise me of FMLA option

38. 1/18/19 Texted Nop at HR asking for relief to be Off (SEE EXHIBIT 9) [Policies:
    1,2,4,6,7,9,10,11,12,13]
       a) Nop failed to ever reply to my text
       b) Nop continued to fail to advise me of FMLA option

39. 1/19/19
       a) I was denied work injury prescription
       b) RTG Administrator “cancelled part of my claim”

40. 1/29/19 Missed phone call from RTG Benefits department
       a) They left message that someone would call me at RTG
       b) Did not receive phone call at the store

41. 1/31/19 Haun retaliated with discrimination, favoritism [Policies: 1,2,6,7,9,10,11]

       a)   Shannon allowed in break room repeatedly while on the clock
       b)   Haun allowed me 15 minutes for lunch, saying, “clock out and hurry!”
       c)   Haun frequently said no sitting down on the sales floor
       d)   Haun insisted I sit in break room instead of sales floor where I could still work
       e)   Once in break room, Haun/management said I must be clocked out
       f)   Haun made it near impossible to comply with my work injury restrictions

42. 1/31/19 Shannon sexually harassed/assaulted Jones [Policies: 1,2,3,4,7,8,9,10,11]
       a) Shannon approached Jones and fondled her head and hair (in break room)
       b) Green was moaning, “Gretchen…I love your hair!"
       c) Jones obviously disturbed said, “Ok Tory, that’s enough, now knock it off!"

43. 1/31/19 Green sexually harassed/assaulted Jones [Policies: 1,2,3,4,7,8,9,10,11]
       a) Green approached Jones and fondled her head and hair (on sales floor)
       b) Green moaned, “Oh, Ahh, Gretchen…God damned this feels so good! Now
          Gretchen, you know hair’s my thing…I love it!"




                                         Page 17 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 18 of 25



      c) Jones kept saying, “Ok Shamon, now that’s enough."
      d) Green refused to stop
      e) Jones chided, “Alright Shamon, I said that’s enough, now stop, stop it
         already!”

44. Green often made inappropriate sexual gyrating motions with hips and hands in
    presence of management and received no counsel. [Policies: 1,2,3,4,7,8,9,10,11]

45. Green often randomly commented, “[They] can kiss my black ass!” and received no
    counsel. [Policies: 1,2,3,4,7,8,9,10,11]

46. 2/4/19 I had total physical, emotional exhaustion, upper respiratory infection and the
    flu but Haun denied requests to go home (FMLA) [Policies: 1,2,4,6,7,9,10,11,12,13]

      a) 2/12/19 Haun tried to forbid me to say “KKK” or else “there could be HUGE
         HR investigation…” but I told Haun, “That’s exactly what needs to be done!”

47. 2/13/19 Green mimicked shooting Haun in back with “invisible gun" [Policies:
    1,2,4,7,8,9,10,11]
           Haun took no action on Green’s workplace violence

48. 2/16/19 Shannon verbally taunted me in the break room with multiple people
    present, “Look at her [Taffany] she’s pretending not to hear me but we all know she's
    listening but doesn't have the God damned nerve to turn around. What is wrong with
    you [Taffany] why don’t you answer me? Awh, she’s scared ‘cause she doesn’t have
    someone here to protect her this time…" [Policies: 1,2,3,4,7,8,9,10,11]

      a) Haun took no action on Harassment and Bullying only saying, "Let's wait and
         see what happens tomorrow--how she acts [Shannon]." That evening,
         Shannon/Sosa/Green made comments in my presence and were laughing
         about ‘the owl” [me]

49. 2/17/19 At front of store, Green shouted: "What is wrong with you [Taffany]?! Can't
    you HEAR?????…You need a hearing aid?! God damn! What is wrong with you!?
    You need a damned hearing aid!” [Policies: 1,2,3,4,7,8,9,10,11]

      a) Haun took no action on Age or Religious Discrimination, Harassment, Bullying

50. 2/17/19 Shannon physically attacked Haun and me (SEE EXHIBIT 8) REQUESTED
    ELECTRONIC SURVEILANCE FOOTAGE BE PRESERVED [Policies:
    1,2,3,4,5,7,8,9,10,11]

      a) Shannon was upset I had sold a bed that she wanted to sell to her customer
         so she accused me of stealing it. She enlisted a warehouse employee to go
         get Haun for her and then Shannon saw me walk over to the bed.




                                      Page 18 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 19 of 25



      b) Haun arrived and Shannon ensued with her story of my alleged wrongdoing.
         When Shannon continued to raise her voice at Haun and accuse me loudly of
         lying and stealing, I walked over to Haun and whispered that I would like
         Shannon to stop disparaging my reputation in front of all the customers.

      c) When Haun refused to comply with Shannon’s demands, Shannon yelled out,
         “I’ll take care of you myself right now!” and lunged at me. Haun jumped in
         front of Shannon, shouting, “Get back Tory [Shannon], STOP! Get back!” and
         while I tried to back up from Shannon.

      d) Shannon was out-of-control of herself while Haun yelled to control Shannon.

      e) Another employee came up behind and grabbed Shannon, pulling her away
         from Haun and myself.

      f) Haun told me to leave so I walked into the middle of the store, away from
         Shannon.

      g) At closing I asked Haun what she's going to do about Shannon

      h) Haun said, "I still understand where Tory’s coming from" and again suggested
         I could go to work in “Willowbrook” location

      i) “Willowbrook” is where I was transferred to upon requesting violence
         remediation by management

      j) I told Haun, “There’s no way I'd let anyone force me to leave my job because
         of their very bad behavior…if anyone should be moved, it’s Shannon, but it
         wouldn’t be right to keep her anywhere because she’s dangerous."

      k) Haun said, “I only meant so you wouldn’t be under so much stress at this
         location.”

51. 2/18/19 At the business center Green racially discriminated against me and in front
    of customers [Policies: 1,2,3,4,7,8,9,10,11]

      a) Green shouted at me, “Those customers have NOTHING to do with you
         Taffy, NOTHING!…Just because you helped them this morning doesn’t mean
         I [Green] can’t sell them something now! It has NOTHING to do with you
         Taffy! It has nothing to do with you!”

      b) I tried to tell Green that I was waiting for the customers to return with their
         mother and Green yelled, "What people are you talking about [Taffany]?!"

      c) I said, "those [people] right there by the window" and motioned their way




                                     Page 19 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 20 of 25



      d) Green shouted at me, "THOSE BLACK people? Taffy, you don't HAVE any
         BLACK people! …You don’t HAVE any Taffy!!"

      e) The customers stopped and stared at Green while she yelled about them

      f) Haun took no action on the racial complaint

52. 2/18/19 In her office, I asked Haun for advice regarding the day’s incidents
    [Policies: 1,2,3,4,7,8,9,10,11]

      a) Haun        referenced       my        four   female        coworkers
         [Green/Shannon/Sosa/Jones] saying, “they are just still very jealous of
         you [Taffy] and more so now because you [Taffy] overcame every
         obstacle they've put in your way! ...”

      b) Haun continued saying, “…In spite of everything they've
         [Green/Shannon/Sosa/Jones] done to make things difficult for you
         [Taffany], you’re still doing better than them and other salespersons.”

      c) NOTE: In her own words, Haun had just admitted knowledge of their
         [Green/Shannon/Sosa/Jones] harassment, discrimination, retaliation, and
         workplace violence

      d) Haun said that my customers still love me and always come back to me

      e) Haun followed up with, "You [Taffany] should feel complemented in a sick
         way that they’re jealous of you."

53. Throughout my tenure at RTG, I’ve always asked Haun for advice, and she always
    advised me to, “just do the same things to them.” [Policies: 1,7,8,9,10]

      a) I told Haun I would NEVER lower my standards nor retaliate

      b) I repeatedly asked for [Haun’s] help to prevent reoccurrences

      c) Haun took no action on my complaints

54. 2/20/19 Haun refused to let me attend work injury medical appointment claiming she
    needed me for sales coverage [Policies: 1,2,7,9,10,12,13]

55. 2/21/19 Green racially discriminated [Policies: 1,2,4,7,8,9,10,11]

      a) Green still was using racial slurs in front of me and customers and telling
         Shannon and [Win] Russell, black male sales associate, "whachu up ta
         nigga?" and, “where’s that God damned OWL [Taffany]?”




                                      Page 20 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 21 of 25



      b) Haun said for me not to [bother] telling her anything else that happens
         because now it’s “out of her hands"

      c) Haun said that Gerry Raymond, VP, would be coming soon to Humble and
         would “take care of all of it”

      d) Haun refused to address the racial complaint

      e) 2/22/19 Raymond came to Humble and spoke individually and privately to
         Green, Shannon, Sosa, and Jones [Policies: 1,2,4,7,8,9,10,11]

      f) Raymond did not speak to me other than briefly said “Hello”

      g) I received no explanation as to any “solution” Raymond had for the workplace
         violence/assault/harassment/discrimination/retaliation incidents

56. 2/23/19 I was denied leave to attend godmother’s funeral [Policies: 1,2,3,7,10,12]
       a) Haun allowed Green and Shannon time off for “anniversary” with girlfriends

57. I was scheduled and required to work two 13-hour days and 10-hour shift for 3-Day
    Warehouse Sale, against medical workplace restrictions from work injury [Policies:
    1,2,3,7,10,12,13]
       a) I was denied request to go home feeling horribly (No FMLA)

58. 2/26/19 Physically exhausted, overworked, severe neck and shoulder pain
    [Policies: 1,2,3,7,10,12,13]
       a) Missed work injury appointment
       b) Certified Letter from RTG: if miss 2 appointments=I pay all bills
       c) Denied request to go home (No FMLA)

59. 2/27/19 Management refused me access to internal complaint procedure [Policies:
    4,7,9,10,11]

      a) I asked Gary Voorhees, white male assistant manager, if he was upset with
         me because he’d been avoiding me lately

      b) Voorhees said he was glad that I asked and explained that he suffered many
         years at the hand of more than one employer who mistreated Voorhees
         beyond horribly. Voorhees’ eyes watered as he spoke.

      c) Voorhees admitted that he has little to no tolerance or compassion for
         employees who ask him for help on the job

      d) Voorhees told me [off the record] not to ever come to him again with any
         complaint and that he could be very vindictive when cornered




                                      Page 21 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 22 of 25



      e) I replied, "So you [Voorhees] just want me to keep my mouth shut and not
         complain?" and Voorhees said, "Yes. That's right."

60. 2/27/19 Last day I worked a scheduled shift. Overheard threats of a “Contract/Hit" on
    me and Haun by Trevino (SEE EXHIBIT 11) [Policies: 1,2,4,7,9,10,11,12]

      a) Roman Trevino, Hispanic male warehouse employee, and Sosa were heard
         making threats of violence by putting a "contract or hit" on me and to "take her
         out [Taffany]"

      b) Trevino said he’d make contract to "fuck up Taffany”, getting his dad and
         brother to help him [contract]

      c) Trevino said he'd take the fall...go to jail for doing contract…and come back
         and “slap around Rhonda [Haun] for being a two-faced bitch”

      d) Trevino said he, his dad and brother would execute [contract] together and
         probably start “contract, hit” business together, and "fuck Rhonda up too"

61. 2/28/19 Before start of scheduled work shift, I called and informed Haun of the threat
    [Policies: 1,2,4,6,7,8,9,10,11,12]

      a) Trevino and Sosa were discussing contract hit on me and Haun

      b) Told Haun I won’t be coming in to work today, but will return when
         informed/assured violence is resolved and it’s safe to return to work

      c) Haun said, “Take your last PTO [available] to think things over"

62. 2/28/19 Haun called me back and said per Raymond,” You’ve been transferred to
    Willowbrook…report there Saturday for work”. (No phone number, address or
    supervisor name was provided) [Policies: 1,2,4,7,8,9,10,11,12,13,14]

      a) Haun told me, “This is Raymond's solution to make sure I feel safe at work…”
         and "… it’s best for all concerned.”

      b) I re-stated the workplace isn’t safe with the multiple threats and/or
         (documented) attempted assaults by three female coworkers, plus
         discussion for “contract” on me [and Haun]

      c) I told Haun that a transfer would be retaliatory, demotion, and hardship, and
         so “I do not accept the transfer.”

      d) Told Haun I’d wait for notification of when work/Humble is safe to return to
         RTG repeatedly failed to comply with its own “Zero Tolerance” policy
         regarding workplace violence




                                      Page 22 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 23 of 25



63. Precedent: In 2018 RTG warehouse employee verbally threatened physical harm to
    Perkins and that employee was immediately terminated

64. 2/28/19 I called HR: No answer or any Voice Mail Box available

      a) HR returned call late in afternoon and left voice message of returning my call

65. 3/2/19 I went to Humble Police Department and reported (#1903620047) the violent
    threats made against me at RTG

66. 3/2/19 I called Haun to inform her (again) that I don't accept the transfer, that it
    would be retaliation, demotion, and hardship [Policies: 1,2,4,6,7,12,14]

      a) Also told Haun I still intend to return to work at Humble as soon as notified it
         is safe to do so

      b) Haun was abrupt, curt and instructed me to call Willowbrook

      c) I agreed to follow my supervisor’s [Haun] instructions and called Willowbrook

67. 3/2/19 When I called Willowbrook, no one was in yet except a (unnamed) Assistant
    Manager. (SEE EXHIBIT 12) [Policies: 6,7,11,12,13,14]

      a) I explained to the manager that I was not coming to Willowbrook, and why, for
         alleged transfer today or any day because transfer was retaliatory, demotion
         and hardship and I do not accept the transfer

      b) I requested retail manager at Willowbrook give my message to Cribbs,
         assuming he was the outlet manager

68. Per "Dee" at Express Scripts (I called to see why Humira was not sent to me)
       a) RTG Benefits Administrator cancelled my Express Scripts prescription policy
          effective the date of my termination, 3/4/19

69. 3/6/19 I called HR again about the unsafe work environment and asked why no one
    had contacted me yet so I could get back to work

      a) HR said someone would call me back shortly

      b) John Soete, HR Generalist South Texas Region called me back and stated
         that I was terminated as of 3/4/19 for three (3) days of No Call No Shows at
         Willowbrook store [Policies: 1,2,4,6,7,10,11,12,13,14]

             a) I reiterated to Soete that I had not accepted the transfer due to:

             b) Retaliation: multiple occurrences/complaints of threats, violence,
                discrimination, harassment



                                      Page 23 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 24 of 25



             c) Demotion: Willowbrook is smallest volume outlet store in the region

             d) Hardship: extra 60+ miles daily roundtrip alone after 9:00 pm is unsafe

             e) Light Duty Work Restrictions: I was currently on light duty for
                work injury--driving extra 2+ hours daily directly violates orders

      c) I asked Soete if transferring me was RTG solution for me being attacked and
         threatened at work?

      d) Soete said, “It wasn't feasible to move [all] the people that you [Taffany] were
         having issues with."

70. 3/4/19 No investigation of earlier or recent workplace violence incidents occurred
    prior to my termination, nor prior to the original transfer decision made by Raymond
    [Policies: 1,2,4,11,14,15]

71. I’d paid my share of insurance premiums for March, 2019, as of 3/4/19, RTG
    immediately and without my knowledge, cancelled medical and prescription
    insurance coverage, causing hardship and permanent harm to my physical health

72. 3/6/19 RTG continued retaliation with the following: [Policies: 1,2,3,7,10,12,13]

      a) I was denied medical insurance coverage
      b) I was not notified at the time my insurance was cancelled by RTG
      c) I was denied access to medically necessary prescriptions causing:
            a) subsequent permanent joint damage
            b) unnecessary pain and suffering
      d) I was denied payment of my 5 unused vacation days

73. 3/13/19 Concentra Appointment with Dr. Dolan

      a) At Concentra, Dolan, said I utilized the maximum PT allowed visits

      b) Dolan said she didn’t see or know of anything else needing to be done

      c) I told Dolan I was in more pain now than ever before the injury and told Dolan
         I could feel something just wasn’t right

      d) Dolan said she would ask Broadspire for MRI approval to view my neck more
         closely and find source of pain

74. MRI completed 11 weeks after on the job injury

75. 3/15/19 Filed Unemployment claim




                                      Page 24 of 25
   Case 4:19-cv-03564 Document 32-1 Filed on 04/29/20 in TXSD Page 25 of 25



76. 3/27/19 MRI results with Dolan

       a)   Dolan said almost all cervical vertebrae are herniated and leaking spinal fluid
       b)   Dolan said it was probably pinching a nerve
       c)   Referral to orthopedic spine specialist
       d)   Will receive spinal injection to alleviate inflammation and pain

77. 3/28/19 Missed a call from Dash

78. 4/1/19 New self-pay Marketplace medical coverage became effective

       a) 27 days without medical or prescription drug coverage

       b) Still can’t get Humira prescription due to coordination

79. 4/8/19 RTG denied work injury prescription at Kroger pharmacy [Policies: 1,2,13]

       a) Metaxalone prescribed by FNP Butler for neck muscle spasms
       b) Per Brody, Pharmacy Technician: Worker's Compensation will not pay for it
       c) Brody said that Michelle Ethridge left me her number to call if any questions
          about prescription not being filled: 214-640-4566
       d) I called Ethridge but got no call back so I texted Dash
       e) Dash said she would have Ethridge contact me

80. 4/9/19 Ethridge finally called me back

81. Me: Brody said Tmesys requires workers compensation claim be "reinstated"

82. Ethridge said she will contact pharmacy again to facilitate filling prescription

83. 4/9/19 Still unable to obtain refills on Humira injections

       a) Humira injections help prevent and slow further joint damage from PsA
       b) I’m behind by (2+) Humira dosages
       c) Lack of Humira is causing my foot joints to be permanently damaged

84. 4/10/19 Got approval from RTG, I picked up Metaxalone

85. 4/11/19 Picked up Humira using self-pay medical policy

       a) RTG prevented my access to Humira treatment for 37 days

86. 4/24/19 Received first targeted Cervical Injections today

87. 4/25/19 Restarted PT appointments (of 6 total)




                                        Page 25 of 25
